DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/26/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gui et al. (US 2007/0017569 A1) is the closest prior art. 
Gui discloses a dye-sensitized solar cell ([0007] and [0032-0048]), which reads on instant claimed photoelectric conversion element, comprising: 
a conductive support (transparent electrically conductive material) ([0035] and [0039]), 
a photoconductor layer (electron transporting layer or TiO2 layer having dye sensitized thereon) ([0038-0039]) including an electrolyte ([0045-0046]), 
a charge transfer layer (hole transfer layer) ([0045-0046]) including the electrolyte ([0046]), and 
a counter electrode ([0040]), 
wherein the photoconductor layer (TiO2 layer) has semiconductor fine particles (TiO2 particles) carrying a metal complex dye ([0039]) represented by formula XXI ([0029]), which reads on instant claimed formula 2A, 
wherein M being metal ion ([0030]), 
RP1A (R2 in formula XXI) and RP2A (R2 in formula XXI) each can independently represent a halogen atom, and nP1A (b in formula XXI) and nP2A (b in formula XXI) each independently an integer from 0 to 3 ([0029]),

    PNG
    media_image1.png
    579
    624
    media_image1.png
    Greyscale

X1A and X2A each independently represent a monodentate ligand (SCN or NCS) (see structure XXI), and 
M1A and M2A
R1A and R2A each independently represent a group represented by the claimed formula (4) (see formula XXI), 
wherein L1 represents an ethenylene group (see formula XXI), 
Ar11 and Ar12 each independently represent an aryl group (phenyl group as shown in formula XXI) having substituent SAr (R1 or R2 in formula XXI), wherein Ar11 and Ar12 are not bonded to each other (see formula XXI), and
n11 is 0 (see structure XXI in which the phenyl ring of the triarylamine group is bonded to ethylene group has no substituents, and thus n is zero), and therefore R11 can be anything from an alkyl group, an alkoxy group, an alkylthio group, an aryl group.

Gui further discloses that substituent SAr (R1 or R2 in formula XXI) comprises C1-C30 aliphatic radical ([0029]).  However, Gui does not explicitly disclose that SAr is a branched alkyl group, alkylthio group, arylthio group or a heteroaryl group.
The search did not reveal any pertinent art that alone or in combination discloses that SAr is a branched alkyl group, alkylthio group, arylthio group or a heteroaryl group. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721